Citation Nr: 1233182	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for mid and low back strain with positional kyphosis.

2.  Entitlement to service connection, to include on a secondary basis, for a disability manifested by neck pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 2005 to August 2007, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appellant participated in an informal hearing before a Decision Review Officer (DRO) at the RO in September 2009.  A report of that hearing is associated with the claims folder.

The case was previously before the Board in January 2011 and remanded for VA examinations.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the January 2011 remand order.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 remand, the Board noted that the appellant was diagnosed with chronic mid and lower back strain with loss of motion at an October 2007 VA examination.  X-rays also revealed early degenerative changes in the cervical spine.  The Board noted that there was evidence that the disorders may have existed prior to service and requested VA examinations to determine the etiology of the appellant's claimed back and neck disabilities.  

The appellant was evaluated at a VA examination in November 2011.  The VA examiner found that the appellant did not have a mid or low back disability.  The VA examiner found that the evidence of record clearly and unmistakably showed that the appellant's low back, mid back and neck pain existed prior to service.  The VA examiner found that the evidence of record did not show that the appellant's low back pain and mid back pain was aggravated beyond the normal progression and that any increase in the reported disability was due to the natural progression of the disease or condition.  The VA examiner found that by record, it was less likely than not that the appellant's back and neck complaints disorder had its onset during service.  The appellant had no current diagnostic evidence of pathology to any portion of the spine.  In regard to the appellant's cervical spine, the VA examiner specifically found that there was no clinical or diagnostic evidence of pathology.  The VA examiner found that the evidence of record did not show that the disorder was aggravated beyond the normal progression and that any increase in disability was due to the natural progression of the disease.  The VA examiner also found that it was less likely than not that the appellant's back and neck complaints had their onset during service.

The Board finds that the November 2011 VA examination is inadequate.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  A current disability exists if the diagnosed disability is present at the time the claims is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The appellant filed his claim in August 2007.  As noted above, the October 2007 VA examination diagnosed the appellant with chronic mid and lower back strain with some loss of range of motion of the lumbosacral spine.  The October 2007 X-ray also showed mild/early degenerative disc disease changes at C4-C5 and C5-C6.  Thus, the appellant has a diagnosis of chronic mid and low back strain during the period on appeal.  He also had a diagnosis of mild/early degenerative disc disease of the cervical spine.  Although the November 2011 VA examiner found the appellant did not have lumbar, thoracic or cervical spine disabilities, as the appellant had disabilities during the period on appeal, the VA examination is not adequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a new examination is necessary to determine whether the disabilities diagnosed at the October 2007 VA examination, during the period on appeal, were related to service.  The VA examiner should also provide an opinion as to whether the disabilities resolved or were incorrectly diagnosed.  

Additionally, the November 2011 VA examiner found that the evidence of record clearly and unmistakably showed that the appellant's low back, mid back and neck pain existed prior to service.  However, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  As the VA examiner found the appellant did not have current disabilities, he did not address whether the appellant's back and neck disabilities clearly and unmistakably existed prior to service.  As the appellant was diagnosed with back and neck disabilities during the period on appeal, a VA examiner needs to address whether the appellant has back and neck disabilities that clearly and unmistakably existed prior to service.  Finally, the VA examiner did not provide a full rationale for his opinions.  A full rationale should be provided in the new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination of his claimed back and neck disabilities.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination of the appellant's spine, including any indicated evaluations, studies, and tests, and provide a diagnosis for any pathology found.

Based on the review of the record, the examiner should address the following, providing a rationale for the responses provided:

* Whether the appellant has current diagnoses of chronic mid and lower back strain and/or degenerative disc disease changes at C4-C5 and C5-C6.  

* If the appellant does not have a current diagnosis of chronic mid and lower back strain and/or degenerative disc disease changes at C4-C5 and C5-C6, whether the disabilities resolved during the period on appeal or were misdiagnosed at the October 2007 VA examination.

* Does the evidence of record clearly and unmistakably show that the appellant had a back and/or neck pain disability, to include mid and lower back strain and degenerative disc disease changes in the cervical spine, that existed prior to service.

* If so, does the evidence of record clearly and unmistakably show that the disorders were not aggravated by service or that any increase in disability was due to the natural progression of the disease.

* Please identify any such evidence with specificity.

* If the answer to either question is no, is it least as likely as not (meaning likelihood greater than 50%) that the appellant has a back and/or neck disorder, to include chronic mid and lower back strain and degenerative disc disease changes in the cervical spine that had its onset in service?

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for mid and low back strain with positional kyphosis and entitlement to service connection, to include on a secondary basis, for a disability manifested by neck pain, to include degenerative disc disease changes of the cervical spine.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


